Title: To John Adams from John Trumbull, 24 February 1805
From: Trumbull, John
To: Adams, John



My Dear Sir
Hartford Feby. 24th: 1805.

On my return from the Sessions of our Court at New London, I had the pleasure of finding here your letter of the 6th Instant. I thank You sincerely for your affectionate remembrance, and am happy to find that you enjoy in your retirement, an undiminished share of health, and spirits; and without casting "One longing, lingering look behind", view the world only with that eye of curiosity and enquiry which results from your wishes for its welfare.
In regard to the Politics of this State, they appear to me not to be at all understood by those who live out of it. Connecticut at the time of the Revolution enjoyed a material advantage over the other States; we had no kingly government to destroy; we had not a Constitution to create new, untried, & discordant to the former habits of the People. In our internal policy we were before independent; and the Magistrate & the mob united in opposing the innovations of the British Parliament. The revolution caused no internal change, and only removed the terror, of the royal prerogative, which had till that time hung over us, like Swift’s flying island at Laputa.
Connecticut has no idea of opposing the general government of the United States, in any manner not warranted by the Constitution. Of men & measures, we do and ever did, think & speak with freedom.
We have another advantage from the smallness of our limits. Our population has long been, not only full but overflowing: Men, disappointed in their ambition, or uneasy from poverty, leave us, on the prospect of growing rich & powerful in the new settlements. This is no place of residence for emigrant vagabonds; and thus we are continually getting rid of those "perturbed spirits," who might form the leaders & soldiers of a revolutionary army—and with all our laudable & continued exertions for the propagation of mankind, so strongly recommended by our benevolent President, we are but little able to increase the remaining swarm in the old hive of Connecticut.
Our parties in Connecticut are really little more than a revival of the old contest between the Outs & the Ins. As the federalists have very generally been appointed to all offices in Connecticut, this gave a fair opportunity for the Jacobinic Leaders to unite, & organize into opposition, all the discontented of every class in the State. This they have done; but they have never been able to acquire the full confidence of their party; and have more than once lost considerable ground by endeavoring to introduce disorganizing measures, against which many of their own connections revolted—This was the case in their late attempt to persuade us, that we had no Constitution. I will ensure this State from being revolutionized for the term of one year from the date of these presents—which as our Rulers are only annual, & many but semiannual, productions, is as much as any reasonable man can desire.
Should the present opposition finally prevail in an election of a majority of their candidates, the effect will be little more than a change of men, attended with much discontent, & temporary embarassment. But the people are not prepared to admit of any material change in form or substance, of the measures of our internal administration—Still less to submit to the aristocracy of the Antient Dominion.
In the Union, the party-Names of Federalist and Democrat are still kept up, but they daily grow more & more unmeaning & must become as obsolete as the old distinction of Whig & Tory. Federalism has no object, no leader, no rallying point; while Democracy is divided into as many heads as Cerberus, Hydra, or the Beast in the Apocalypse. New Parties must arise, new divisions be formed, probably on the basis of local interest. But amidst all our factions and all our follies, I do not believe that general anarchy will prevail, nor that a dissolution of the Union is near. America will continue to increase in wealth, population, and real strength, & be able to provide for herself in any emergences within the ken of human foresight.
Our Court is in session here at present—This completes the Winter Circuit of three months—during which time we sit from ten to eleven hours every day, including an hour & an half at dinner-time, when we decide law questions & render our judgments, except only once in two or three weeks, an interval from Saturday noon to Tuesday, for the amusement of travelling in the storms from one County to another. About five years ago the business in our Supreme Court had so accumulated, that the Judges informed the legislature that it would never be completed upon the judiciary establishment than existing. As I was a member of the Legislature, I drew a plan for a new arrangement of the Judiciary—and after making sundry speeches in its favor, very learnedly I assure you, according to my best recollection, and in my great wisdom affirming, that in this mode the business might be brought into a reasonable compass in two or three years, my plan was adopted—and a vacancy happening in the Court, I was taken in my own trap, & appointed to execute the work myself, which I had declared so easy & feasible. This is the true history of that novel appearance of sense & virtue, with which you compliment my constituents.
You will see by this how uncertain it is when I shall be able to indulge my wishes in visiting Boston again; unless indeed the democrats should turn me out of office for some of my good deeds—and I believe you think me totally safe on that score. I have intended & still intend to see you once more at least—I was prevented last spring by ill health—for though I am able to act the well man & impose tolerably on the world, I am really much in the Irishman’s case, who told his Physician, that he was not worth sixpence a thousand. So you must never expect me—if it be so written in the book of the destinies, I shall some time pay my respects to you & Mrs. Adams at Quincy—I beg pardon—at Mount Wollaston! By the way, how comes it to pass, that all you great men live upon mountains. Mount Vernon, Monticello, Mount Wollaston! I am sensible that the natives supposed their great spirit lived upon a mountain, but I cannot say whether it be on that principle, that all our Presidents are determined to become Gods of the Hills.
I request you to present my best Respects to Mrs. Adams, & believe me to be with the sincerely attachment & veneration, /  Your most Obedt. Servant
John Trumbull
  June 25th: 1805.—
P.S. I entrusted this Letter to a private hand—but after a long tour it has returned to me, with an apology—that the gentleman was prevented from calling on You at Quincy, forgot to forward it from Boston, & returned by another rout. As on looking it over, I find it will do as well to be served up cold, I have determined to send it again to try its abilities in traveling, by the mail. Indeed I have nothing new to add. You must have seen by the papers that Connecticut remains unshaken.—Will not the District of Maine, unless it be formed into a separate State be able in a year or two to impose a Governor upon Massachusetts?—I expect on the 8th. day of next month to set out on our Summer Circuit, which will continue without intermission till the middle of October. We hold a Session in every County in the State.

